Citation Nr: 9927756	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970 
and from August 1972 to November 1975.

By rating decision in July 1996, service connection was 
granted for PTSD, with an evaluation of 50 percent.  This 
appeal arises from the December 1997 rating decision from the 
Los Angeles, California Regional Office (RO) that continued 
the evaluation of the veteran's service connected PTSD as 50 
percent and denied the veteran's TDIU claim.  A Notice of 
Disagreement was filed in January 1998 and a Statement of the 
Case was issued in January 1998.  A substantive appeal was 
filed in October 1998 with a request for a hearing at the RO 
before a Member of the Board.

On July 20, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West 1991 & Supp. 1999).


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992). 

In reviewing the evidence in the claims folder, the 
undersigned notes that the fee basis examination conducted in 
October 1998 is inadequate for rating purposes.  On the 
October 1998 fee basis examination, the examiner noted that 
the veteran's claims file was not available.  The duty to 
assist a veteran as provided for in 38 U.S.C.A. § 5107(a) has 
been interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Thus, another 
examination should be ordered.

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held in 
Holland v. Brown, 6 Vet. App. 443 (1994) that a claim for a 
total disability rating based on individual unemployability 
(TDIU) due to a service connected disability is 
"inextricably intertwined" with a rating increase claim on 
the same condition.  Thus, the veteran's TDIU claim must be 
deferred pending the outcome of his increased rating claim 
for PTSD.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD in 
recent years.  After securing the 
necessary releases, the RO should obtain 
all records that have not already been 
obtained and associate them with the 
claims file.  The records requested 
should include those from the VAMC, 
Sepulveda.  The veteran should also be 
requested to complete and submit an up-
to-date employment statement.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service 
connected PTSD.  The RO should ensure 
that the notice of the examination is 
sent to the veteran's current address.  
The veteran should be notified of the 
potential consequences should he fail to 
report for a scheduled examination.  The 
claims file should be made available and 
reviewed by the examiner prior to or in 
connection with the examination.  The 
examiner should be furnished with a copy 
of this remand.  All indicated special 
tests and studies should be accomplished.  
All disability must be viewed in relation 
to its history; and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The psychiatrist must 
review the rating criteria for mental 
disorders.  The findings of the 
psychiatrist must address the presence or 
absence of the specific criteria set 
forth in the rating schedule.  The rating 
criteria may be found in the Statement of 
the Case dated January 26, 1998.  
However, a percentage rating must not be 
assigned.  The psychiatrist should 
provide a full multiaxial evaluation, to 
include an opinion as to whether the 
veteran's PTSD renders him unemployable, 
and assign a numerical score on the 
Global Assessment of Functioning Scale 
(GAF Scale).  An explanation of the 
meaning of the score should be provided.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled, the consequences for any 
failure to appear and the address to 
which notification was sent.  The veteran 
and his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


